Citation Nr: 0910591	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the Veteran's diabetes mellitus with 
bilateral upper extremity peripheral neuropathy.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right lower extremity 
peripheral neuropathy.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left lower extremity 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from January 1968 to September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which established 
service connection for diabetes mellitus with peripheral 
neuropathy; assigned a 20 percent evaluation for that 
disability; and effectuated the award as of September 19, 
1997.  In August 2005, the RO recharacterized the Veteran's 
diabetic disability as diabetes mellitus with bilateral upper 
extremity peripheral neuropathy evaluated as 20 percent 
disabling; right lower extremity peripheral neuropathy 
evaluated as 10 percent disabling; and left lower extremity 
peripheral neuropathy evaluated as 10 percent disabling and 
effectuated the awards as of September 19, 1997.  In March 
2008, the Board remanded the Veteran's appeal to the RO for 
additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
diabetes mellitus and peripheral neuropathy.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
an initial disability evaluation in excess of 20 percent for 
the Veteran's diabetes mellitus with bilateral upper 
extremity peripheral neuropathy; an initial disability 
evaluation in excess of 10 percent for his right lower 
extremity peripheral neuropathy; and an initial disability 
evaluation in excess of 10 percent for his left lower 
extremity peripheral neuropathy.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its March 2008 Remand instructions, the Board directed 
that:  

4.  Thereafter, the RO should arrange for 
the Veteran to undergo VA examination for 
his [diabetes mellitus] and lower 
extremity [peripheral neuropathy] by a 
physician.  The RO should contact [A. J. 
L.], Warden of the Madison Correctional 
Institution, to arrange sufficient 
advance notice that would permit 
authorization and scheduling of a VA 
examination of the Veteran, as well as 
any transportation of the Veteran, under 
required secure conditions, either at a 
VA medical facility or at the 
correctional institution.  

The examining physician should review the 
claims folder, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The doctor should render an opinion as to 
whether the Veteran's service-connected 
[diabetes mellitus] (a) requires insulin 
and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet; 
(b) requires insulin, a restricted diet, 
and regulation of activities (avoidance 
of strenuous occupational and 
recreational activities); (c) requires 
insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities), and is also characterized by 
episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 
hospitalizations per year or twice a 
month visits to a diabetic care provider, 
plus other complications; or (d) requires 
more than 1 daily injection of insulin, a 
restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities), and is also characterized by 
episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 
hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or other complications.  

The physician should also render an 
opinion as to whether the Veteran's 
service-connected [peripheral neuropathy] 
of each lower extremity is best 
characterized by incomplete neuropathy, 
and if so, whether it is (a) mild; (b) 
moderate; or (c) severe; or complete 
neuropathy, with foot drop and slight 
droop of the 1st phalanges of all toes, 
inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of 
abduction of the foot, weakened 
adduction, and anesthesia covering the 
entire dorsum of the foot and toes.  

The examiner should set forth all 
findings and opinions, and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
and prison authorities by the pertinent 
VA medical facility.  

An October 2008 AMC notice to the Veteran indicates that he 
was being scheduled for the requested VA examination for 
compensation purposes.  Notices from the Dayton, Ohio, VA 
Medical Center dated in October 2008 to the Veteran informed 
him that he was being scheduled for the requested VA 
examination for compensation purposes.  The record does not 
reflect that the notices were concurrently provided to the 
warden of the facility in which the Veteran is incarcerated.  
The Veteran subsequently failed to report for the scheduled 
VA examination.  The Court has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2009, the Veteran requested a videoconference 
hearing before a Veterans Law Judge.  The requested hearing 
has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his diabetes mellitus and peripheral 
neuropathy of the upper and lower 
extremities.  The administration of the 
correctional facility in which the 
Veteran is currently incarcerated should 
be provided sufficient advance notice of 
the scheduled evaluation as to allow for 
authorization and scheduling of a VA 
examination of the Veteran and any 
necessary transportation.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
expressly state whether the Veteran's 
diabetes mellitus necessitates the 
regulation of his activities (avoidance 
of strenuous occupational and 
recreational activities).  

The examiner or examiners should identify 
any limitation of activity imposed by the 
Veteran's service-connected upper and 
lower extremity disabilities with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his extremities 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the 
peripheral neuropathy upon his vocational 
pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

If the Veteran fails to report for the 
scheduled examination, obtain and 
associate with the claims folders, a copy 
of the notice of the date and time of the 
examination sent to the Veteran and the 
relevant correctional facility 
authorities.  

2.  Then schedule the Veteran for the 
requested videoconference hearing before 
a Veterans Law Judge.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

